Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 22, 24, 25, 27 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zapata (US Pub.20180208312).

Examiner notes:
The sensors 34 may measure or monitor a force or pressure, as disclose by the Zapata equivalent to the force transducer of the current application.

Regarding Claim 1, Zapata disclose an apparatus on a flight vehicle comprising:

      a plurality of sensors attached to the portion of the apparatus (para [0081], where several sensors, such as, but not limited to, an inclinometer, an accelerometer, an altimeter, GNSS receiver, a GPS receiver (Global Positioning System), a probe or pitot tube and/or gyroscope, that can deliver information in connection with the base, the speed, or generally the trajectory of the body 10a of the device 10), 

wherein the sensors are force transducers, the sensors (para [0181], where the sensors 34 may measure or monitor a force or pressure of a first foot of the passenger (such as the left foot), and measure or monitor a force or pressure of a second foot of the passenger (such as the right foot)) configured to detect a change or perturbation of at least one parameter relating to the at least one object (para [0181], where measure a lateral or partially-lateral force or pressure exerted by a side of each foot.  The sensors 34 may measure, monitor, or otherwise assess a force, pressure, or other input from the operator's feet that can be communicated to other components of the device), 


 transducers measured by the force transducers, and wherein the force transducers are configured in a pattern so as to measure force when a cargo or payload shifts more than a threshold amount (para [0187], where the bit force or pressure may be compared to a preset threshold value, and if the measured value deviates sufficiently from the threshold value), and wherein the pattern includes force transducers (sensors) placed under a location where the object may be placed and around the circumference of an expected area where the object may be placed; (Fig. 2A, where object 1 and  angular sensor 61 (para 0119]), pressure sensor 64 (para [0121]), located on circumference area around the object/passenger 1, which placed on the motorcycle device); and
a computational device configured to take as input the parameter measurements of the sensors, and determine a position, and a change therein, of the at least one object, position including location and orientation (para [0167], where controller 350 may include a GNSS 376 receiver and processor that may estimate the location, velocity, heading, altitude, and the like of the device 10).

Regarding Claim 22, Zapata disclose the apparatus of claim 1, wherein: 
    the apparatus further comprises a mechanical component that is affected by a movement of the payload, the mechanical component being a structural element of the apparatus positioned where a movement of the payload impacts the mechanical component (Fig. 1A-D, para [0110], where wrist moving towards the inside of the user's body can mean the wish for rotating the device 10 to the left); and 

     the at least one force transducer configured to detect and measure a movement of this piece of the apparatus (para [0109], where control the power of the thrust force and also decide the movement trajectory); and
 the computational device is further configured to use the detected measured movement to determine position and change thereof of the at least one object (para [0167], where controller 350 may include a GNSS 376 receiver and processor that may estimate the location, velocity, heading, altitude, and the like of the device 10).

Regarding Claim 24, Zapata disclose the apparatus of claim 1, wherein the apparatus is on a top of the flight vehicle (Fig. 8, # 38, para [0186], where the device may include an oral input device 38(apparatus) that is operable to receive an input and/or measure or monitor an oral condition, force, or pressure, e.g., oral input device/apparatus on the top of flight vehicle). 

Regarding Claim 25, Zapata disclose the apparatus of claim 1, wherein the apparatus is on a bottom of the flight vehicle (Figures 2A, 2C, 2E, # 64 and 11d, para [0121], where such footrests 11d or only the right or left footrests can very well include a pressure sensor 64, e.g., footrest located on the bottom flight device; also see para [0010], where a first sensor coupled to the platform and configured to measure at least one of a force or pressure exerted by the first foot; a second sensor coupled to the platform and configured to measure at least one of a force or pressure exerted by the second foot).

Zapata disclose the apparatus of claim 1, wherein the apparatus is a bench seat (Figures 2A-2C, #11a).

Regarding Claim 29, Zapata disclose the apparatus of claim 1, wherein the payload is a person (Figures 2A-2C, # 1, (passenger)).

Regarding Claim 30, Zapata disclose the apparatus of claim 1, wherein the threshold is 0 so that any movement of a payload is detected (para [0010], where preset differential threshold value may be selectively adjustable by the passenger).

Regarding Claim 31, Zapata disclose the apparatus of claim 1, wherein the apparatus is positioned on a bottom of a flight vehicle, and sensors are configured to detect a movement of a hanging payload (para [0012], where a platform configured to support a first foot and a second foot of a passenger; a first sensor coupled to the platform and configured to measure at least one of a force or pressure exerted by a toe region of the first foot; a second sensor coupled to the platform and configured to measure at least one of a force or pressure exerted by a heel region of the first foot); (para [0122], where  sensor when the passenger 1 tilts his torso forward towards the handlebar 11c, the inclination of the torso of passenger 1).

Regarding Claim 32, Zapata disclose the apparatus of claim 1, wherein the determined position, and change therein, are used in one or more compute elements in the flight 
a desktop computer, personal computer, a laptop/mobile computer, a personal 
data assistant (PDA), a mobile phone, a tablet computer).

Regarding Claim 33, Zapata disclose the apparatus of claim 1, further comprising weight sensors on a surface of the flight vehicle (para [0183], where a measured weight or force).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US Pub.20180208312) in view of Reed (US Pub.20090165207).
Regarding Claim 26, Zapata disclose the apparatus of claim 1, (para [0107], where a tank may also comprise a flexible envelope to increase passenger comfort), but does not disclose the apparatus is deployed within a medical bed.
Reed disclose medical bed (Fig. 1, 2A, 2B, (ambulance cot system)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to deploying the medical bad as taught by Reed in the Zapata in order to more faster and comfortable transport the patients.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US Pub.20180208312) in view of Garing (US Pub.2017/0283086).
Regarding Claim 27, Zapata disclose the apparatus of claim 1, but Zapata does not disclose the apparatus is deployed in a seat having a back.
Garing disclose seat having a back (para [0078], where passenger seat back 405).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to deploying the seat back as taught by Garing in the Zapata in order to more comfortable transport the passenger.

Claim 34-39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US Pub.20180208312) in view of Yamashita (US Pub.20170123063) and Overbeck (US Pub.20180190006).
Regarding Claim 34, Zapata disclose an apparatus on a flight vehicle comprising:
     a portion of the apparatus configured to detect a location of at least one object, wherein the object is a payload and wherein the apparatus is positioned within and as part of, a payload holding area on the flight vehicle(para [0081],  where several sensors, such as, but not limited to, an inclinometer, an accelerometer, an altimeter, GNSS receiver, a GPS receiver (Global Positioning System), a probe or pitot tube and/or gyroscope, that can deliver information in connection with the base, the speed, or generally the trajectory of the body 10a of the device 10);
   a computational device configured to take as an input parameter measurements of the plurality of sensors, and determine a position, and change therein, of the at least one  location, velocity, heading, altitude, and the like of the device 10).
Zapata does not disclose a plurality of sensors, wherein the sensors are electromagnetic wave detection sensors including a camera optical sensor, the sensors configured to point toward an area in which the at least one object may be located, the sensors configured to detect a change or perturbation of a parameter relating to the at least one object, wherein the parameter is a distance of the at least one object to the camera optical sensor; and
      wherein the plurality sensors is positioned in a formation to cover the area in which the at least one object may be located within a sum of fields of view of the sensors.

Yamashita disclose a plurality of sensors, wherein the sensors are electromagnetic wave detection sensors including a camera optical sensor, the sensors configured to point toward an area in which the at least one object may be located, the sensors configured to detect a change or perturbation of a parameter relating to the at least one object, wherein the parameter is a distance of the at least one object to the camera optical sensor (para [0040], where  laser distance measuring device that measures distance based on an electromagnetic wave, and that the housing 120 has a built-in stereo camera that measures distance based on imaging).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide electromagnetic wave detection sensors including a camera optical sensor detect a change a distance of the at least one object  Yamashita in the Zapata payload area in order to more accurately monitoring the changing location of the object/payload.

Overbeck disclose he plurality sensors is positioned in a formation to cover the area in which the at least one object may be located within a sum of fields of view of the sensors (Claim 28, where a portion of each camera view of the set of camera views, the portion of each camera view associated with the portion of the view, the characteristic of the ray determined based on a sum of the product of characteristics of the portions of the camera views and associated contribution factors).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the sum of fields of view of the plurality of cameras as taught by Overbeck in the Zapata payload area in order to more accurately detect the location of the object/payload.

Regarding Claim 35, Zapata disclose the apparatus of claim 34, wherein the apparatus is configured to detect when a cargo or payload moves from an initial position (Figures 2A-2C, para [0144], where the passenger 1 sets laterally and voluntarily moves his body to tilt the body 10a of the device on his right). 

Regarding Claim 36, Zapata disclose the apparatus of claim 34, wherein the apparatus is configured around a periphery of a payload or cargo holding area on the flight vehicle (Figures 2A-2C, para [0005], where platform may be arranged to include an area on which the passenger can be seated, where a height of the lowest point of the device 


Regarding Claim 37 is analyzed and rejected as discussed with respect to claim 26.

Regarding Claim 38, Zapata disclose the apparatus of claim 34, wherein the payload or cargo holding area comprises an interior of an air taxi (para [005], where platform may be arranged to include an area on which the passenger can be seated; para [0030], where different platform configurations to transport one or more passengers).
Examiner notes
The two or three passenger with seats consider as the interior of air taxi.

Regarding Claim 39, Zapata disclose the apparatus of claim 34, wherein the apparatus is configured facing downward toward a hanging payload (Figures 1A, 1B).

Regarding Claim 41, Zapata disclose the apparatus of claim 34, wherein the apparatus is configured to monitor any movement of a payload (para [0185], where controller 350 can monitor or receive information from the sensor 36 (standing alone and/or in conjunction with information received from sensors 34)).

Zapata disclose the apparatus of claim 34, wherein the apparatus is configured to be embedded within a construction of the cargo or payload area (Figures 2A-2C, # 11, 19).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US Pub.20180208312) in view of Yamashita (US Pub.20170123063) and Overbeck (US Pub.20180190006), as applied to the claim 34 and further in view of Chaudary (US Pub. 20150331427).

Regarding Claim 43, Zapata disclose the apparatus of claim 34, but does not disclose  the apparatus further comprises a plurality of cameras configured to be added to a cargo or payload area of an existing flight vehicle and is further configured so that the cargo or payload area is covered in a sum of fields of view of the plurality of cameras. 
 Chaudary disclose the apparatus further comprises a plurality of cameras configured to be added to a cargo or payload area of an existing flight vehicle and is further configured so that the cargo or payload area is covered in a sum of fields of view of the plurality of cameras (Fig. 1, para [0024], where aerial lift environment 100 including a 
quadrotor 102 and a payload 116… control module 112 may include a processing unit, radios for communication with a ground station, sensors including accelerometers, cameras).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to deploying the cargo cameras as taught by Chaudary  Zapata in order to more accurately detect and quantify an amount of object movement.
 Overbeck disclose area is covered in a sum of fields of view of the plurality of cameras (Claim 28, where a portion of each camera view of the set of camera views, the portion of each camera view associated with the portion of the view, the characteristic of the ray determined based on a sum of the product of characteristics of the portions of the camera views and associated contribution factors).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the sum of fields of view of the plurality of cameras as taught by Overbeck in the Zapata payload area in order to more accurately detect the location of the object/payload.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US Pub.20180208312) in view of Yamashita (US Pub.20170123063) and Overbeck (US Pub.20180190006), as applied to the claim 34 and further in view of
Kimchi (US Pub.20180229837).
Regarding Claim 40, the combined system applied above disclose the apparatus of claim 34, but do not disclose the determined position and change therein are used to calculate a center of gravity.
Kimchi disclose the determined position and change therein are used to calculate a center of gravity (para [0026], where a desired location of a center of gravity that is required in order to change an angular orientation of an aerial vehicle may be determined, and one or more movable objects (e.g., landing gear components, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine the ac center of gravity, as taught by Kimchi in the combined system applied above in order to more accurately detect the location of the object/payload.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857